Case: 2:19-cv-00019-WOB-CJS Doc #: 27-5 Filed: 04/09/19 Page: 1 of 11 - Page ID#:
                                     239




                       Exhibit 4
    Case: 2:19-cv-00019-WOB-CJS Doc #: 27-5 Filed: 04/09/19 Page: 2 of 11 - Page ID#:
                                         240


                             Exclusive interview with Nicholas Sandmann
                                                NBC News TODAY SHOW 7:00 AM EST
                                                    January 23, 2019 Wednesday


Copyright 2019 ASC Services II Media, LLC
All Rights Reserved



Copyright 2019 National Broadcasting Co. Inc.

Section: NEWS; Domestic
Length: 3834 words
Byline: SAVANNAH GUTHRIE
Highlight: The Kentucky high school student at the center of this now infamous encounter with a Native American
elder. Over the past few days NBC News has sat down with Nathan Phillips three times and heard his side of the
story, and now for the first time the sixteen-year-old is saying what he saw.

Body


SAVANNAH GUTHRIE (07:31:15): And now to our exclusive interview with Nicholas Sandmann, the Kentucky high
school student at the center of this now infamous encounter with a Native American elder. Over the past few days
NBC News has sat down with Nathan Phillips three times and heard his side of the story, and now for the first time
the sixteen-year-old is saying what he saw.

(Begin VT)

SAVANNAH GUTHRIE (TODAY Exclusive) (07:31:35): Do you feel, from this experience, that you owe anybody an
apology? Do you see your own fault in any way?

NICK SANDMANN (TODAY Exclusive) (07:31:46): As far as standing there, I had every right to do so. I don`t-- I--
my position is that I was not disrespectful to Mister Phillips. I respect him. I`d like to talk to him. I mean, in hindsight,
I wish we could have walked away and avoided the whole thing, but I can`t say that I`m sorry for listening to him
and standing there.

SAVANNAH GUTHRIE (07:32:11): This morning, sixteen-year-old Nick Sandmann standing by his actions in this
moment gone viral. The junior at Kentucky`s Covington Catholic High School now the face of this Lincoln Memorial
confrontation with Native American elder Nathan Phillips.

(07:32:26): And what`s it been like to be at the center of this storm?

NICK SANDMANN (07:32:29): Well, I`ve been-- it`s weird to see your face on television. I`ve been reading a lot
and, you know, I`ve also been getting a lot of messages from people both support and a lot of hateful things.

(07:32:41): (Crowd protesting; Kaya Taitano)

SAVANNAH GUTHRIE (07:32:42): Sandmann and dozens of his classmates had just finished attending an anti-
abortion march for life rally when they converged with five Hebrew Israelites, a radical movement that is growing
more militant, according to the Southern Poverty Law Center.
   Case: 2:19-cv-00019-WOB-CJS Doc #: 27-5 Filed: 04/09/19 Page: 3 of 11 - Page
                                                                            Page 2ID#:
                                                                                    of 10
                                        241
                                   Exclusive interview with Nicholas Sandmann

NICK SANDMANN (07:32:55): They started shouting a bunch of, you know, homophobic, racist, derogatory
comments at us.

SAVANNAH GUTHRIE (07:33:02): What kinds of things did you hear them say?

NICK SANDMANN (07:33:06): I heard them call us incest kids, bigots, racists. They called us (EXPLETIVE
DELETED).

MAN #1 (Shar Yaqataz Banyamyan) (07:33:12): A bunch of in-- incest babies.

MAN #2 (Shar Yaqataz Banyamyan) (07:33:15): A bunch of child molesting (EXPLETIVE DELETED).

SAVANNAH GUTHRIE (07:33:17): Did you feel threatened at all?

NICK SANDMANN (07:33:19): I definitely felt threatened.

SAVANNAH GUTHRIE (07:33:21): There were more of you than them, but you felt like they were stronger?

NICK SANDMANN (07:33:25): They were a group of adults and I wasn`t sure what was going to happen next.

SAVANNAH GUTHRIE (07:33:28): It`s unclear from the videos who actually started the confrontation, each side
believes it was the first to be taunted. Sandmann says his chaperon gave students permission to shout school
chants, an attempt, he says, to drown out the Hebrew Israelites.

(07:33:44): (Crowd protesting)

SAVANNAH GUTHRIE (07:33:48): Do you think it was a good idea to start chanting back at the protesters?

NICK SANDMANN (07:33:54): In hindsight, I wish we had just found another spot to wait for our buses, but at-- at
the time being positive seemed better than letting them slander us with all of these things, so I wish we could have
walked away.

SAVANNAH GUTHRIE (07:34:09): Did anyone shout any insults back or any racial slurs back at the group?

NICK SANDMANN (07:34:18): We`re a Catholic school, and it`s not tolerated. We weren`t-- they don`t tolerate
racism, and none of my classmates are racist people.

SAVANNAH GUTHRIE (07:34:27): Did anyone say build the wall?

NICK SANDMANN (07:34:30): I never heard anyone say build the wall, and I don`t think I`ve seen it in any videos.

SAVANNAH GUTHRIE (07:34:37): After a review of the videos, NBC News could not hear anyone shouting that hot
button phrase, but Nathan Phillips claims he heard the teens shout build the wall.

NATHAN PHILLIPS (January 19) (07:34:46): Oh, yeah, I heard that.

SAVANNAH GUTHRIE (07:34:48): Phillips was with a group of Native Americans coming from an Indigenous
Peoples March when he can be seen walking between the students and the protesters.

NATHAN PHILLIPS (07:34:56): I intervened and things just escalated from there.

SAVANNAH GUTHRIE (07:35:01): Phillips says he was trying to diffuse the tense situation. Sandmann says he
was confused about Phillips` motives and why he was there.

NICK SANDMANN (07:35:09): At first we were unsure of whether he was trying to join in and drum to the-- our
chants or what he was doing.
    Case: 2:19-cv-00019-WOB-CJS Doc #: 27-5 Filed: 04/09/19 Page: 4 of 11 - Page
                                                                             Page 3ID#:
                                                                                     of 10
                                         242
                                    Exclusive interview with Nicholas Sandmann

SAVANNAH GUTHRIE (07:35:17): Did you feel like he was trying to get somewhere else, to go toward the Lincoln
Memorial?

NICK SANDMANN (07:35:22): I`m not sure where he wanted to go, and if he wanted to walk past me, I would have
let him go.

SAVANNAH GUTHRIE (07:35:29): In that moment, he`s looking at you. You`re looking at him. What`s going
through your mind?

NICK SANDMANN (07:35:34): I wanted the situation to die down, and I just wish he would have walked away, but I
knew as long as I kept my composure and didn`t do anything that he might perceive as aggressive or elevation of
the conflict, that it would hopefully die.

SAVANNAH GUTHRIE (07:35:53): Why didn`t you walk away?

NICK SANDMANN (07:35:56): Well, now I wish I would have walked away. I didn`t want to be disrespectful to
Mister Phillips and walk away if he was trying to talk to me, but I was certainly-- I was surrounded by a lot of people
I didn`t know that had their phones out, had cameras and I didn`t want to bump into anyone or seem like I was
trying to do something.

SAVANNAH GUTHRIE (07:36:16): The center of the firestorm, what critics characterize as a smirk on Sandmann`s
face, some saying it was an attempt to stare down Phillips.

(07:36:25): What do you think that looks like?

NICK SANDMANN (07:36:27): I see it as a smile saying that this is the best you`re going to get out of me. You
won`t get any further reaction of aggression, and I`m willing to stand here as long as you want to hit this drum in my
face.

SAVANNAH GUTHRIE (07:36:40): What some people see as a young kid with a smirk on his face.

NICK SANDMANN (07:36:46): Mm-Hm.

SAVANNAH GUTHRIE (07:36:47): What would you say for people who see that and are making a judgment about
who you are?

NICK SANDMANN (07:36:54): Well, people have judged me based off one expression, which I wasn`t smirking, but
people assume that`s what I have, and they`ve gone from there to titling me and labeling me as a racist person,
someone that`s disrespectful to adults, which they`ve had to assume so many things to get there without consulting
anyone that can give them the opposite story.

SAVANNAH GUTHRIE (07:37:20): If you looked at that video and thought about how it felt from the other`s
perspective? In other words, there were a lot of you, a handful of the others, do you think they might have felt
threatened by a bunch of young men kind of beating their chests?

NICK SANDMANN (07:37:39): I mean, I certainly hope they didn`t feel threatened by us. I would just say that the
fact remains that they initiated their comments with us and I mean, they provoked us into a peaceful response of
school spirit.

SAVANNAH GUTHRIE (07:37:56): Sandmann says he didn`t see other students performing what appears to be a
tomahawk chop.

(07:38:03): There`s something aggressive about standing there, standing your ground. You both stood your ground,
and it was like a stare down. What do you think of that now when you think about that moment?

NICK SANDMANN (07:38:18): Oh, I would say Mister Phillips had his right to come up to me. I had my right to stay
there. Our school was slandered by the African-Americans who had called us all sorts of things.
    Case: 2:19-cv-00019-WOB-CJS Doc #: 27-5 Filed: 04/09/19 Page: 5 of 11 - Page
                                                                             Page 4ID#:
                                                                                     of 10
                                         243
                                     Exclusive interview with Nicholas Sandmann

SAVANNAH GUTHRIE (07:38:31): As for those red Make America Great Again hats that some students were
wearing, Sandmann says he bought his that day from a street vendor in Washington.

(07:38:40): Do you think if you weren`t wearing that hat this might not have happened or it might have been
different?

NICK SANDMANN (07:38:47): That`s possible, but I would have to assume what Mister Phillips was thinking, and
I`d rather let him speak for why he came up to us.

SAVANNAH GUTHRIE (07:38:55): The conflict has caught the President`s attention. He tweeted that Sandmann
and his classmates were treated unfairly and have become symbols of fake news. Sandmann says he`s
appreciative of the President`s tweets but all the attention has taken a toll.

(07:39:09): What`s this been like for you and for your family?

NICK SANDMANN (07:39:12): It`s been terrible. People have threatened our lives.

SAVANNAH GUTHRIE (07:39:16): Sandmann says he doesn`t want to live his life in fear, and he now hopes to
come out of this with a deeper understanding of others.

NICK SANDMANN (07:39:23): I have the utmost respect for Mister Phillips. It`s another person that freely used his
First Amendment right, and I want to thank him for his military service as well, and I`d certainly like to speak with
him.

(End VT)

SAVANNAH GUTHRIE (07:39:38): Well, as mentioned, you know, we`ve interviewed Mister Phillips a few times,
but we invited him again now in light of this conversation.

CRAIG MELVIN (07:39:43): Yeah.

SAVANNAH GUTHRIE (07:39:44): So I would think we`re going to hear from him tomorrow on TODAY. There was
actually a really interesting moment at the school yesterday where protesters came, and there was a moment
where a young kid who was wearing that red Make America Great Again hat and another Native American said, you
know, maybe we should just sit down. These guys said we should just sit down--

HODA KOTB (07:40:01): Yeah.

CRAIG MELVIN (07:40:02): Talk about it.

SAVANNAH GUTHRIE (07:40:02): --and talk about it.

CRAIG MELVIN (07:40:03): Yeah.

HODA KOTB (07:40:03): They swapped phone numbers.

SAVANNAH GUTHRIE (07:40:04): Yeah.

HODA KOTB (07:40:04): And they agreed to have a meeting. It`s nice to see a little thawing in those tensions,
because you saw that moment. And-- yeah.

CRAIG MELVIN (07:40:10): It was also nice to hear from-- from-- from that-- that sixteen-year-old whose-- whose
face and-- and that expression that he made for a lot of folks became a symbol of a lot of-- a lot of different things. It
was good to hear from him--

HODA KOTB (07:40:21): Yes. Agree.
   Case: 2:19-cv-00019-WOB-CJS Doc #: 27-5 Filed: 04/09/19 Page: 6 of 11 - Page
                                                                            Page 5ID#:
                                                                                    of 10
                                        244
                                   Exclusive interview with Nicholas Sandmann

CRAIG MELVIN (07:40:21): --for the first time since we had heard from Mister Phillips. It`d be good to hear from
Mister Phillips--

SAVANNAH GUTHRIE (07:40:23): Well, a situation you actually have videos, so people are--

HODA KOTB (07:40:25): Yes.

CRAIG MELVIN (07:40:25): Right.

SAVANNAH GUTHRIE (07:40:26): --certainly free to make their own judgments--

CRAIG MELVIN (07:40:28): Yes.

SAVANNAH GUTHRIE (07:40:28): --about what they think happened there.

HODA KOTB (07:40:29): Mm-Hm.

SAVANNAH GUTHRIE (07:40:29): By the way, it was an adult in that video, I thought it was a student.

HODA KOTB (07:40:31): Yeah.

CRAIG MELVIN (07:40:31): Yeah.

SAVANNAH GUTHRIE (07:40:31): But it was an adult who was there at the protest yesterday.

HODA KOTB (07:40:33): Uh-Huh.

CRAIG MELVIN (07:40:33): Much more ahead this morning, including chilling confessions from a notorious serial
killer. The never-before-heard audio of Ted Bundy, featured in a new docuseries.

HODA KOTB (07:40:44): Also ahead, the reaction to Kate Middleton getting surprisingly candid about her personal
parenting struggles.

SAVANNAH GUTHRIE (07:40:49): And then stunning new findings, millennials in a so-called sex recession, having
less sex than ever before and Jenna sits down with a group of young adults to find out why.

HODA KOTB (07:40:59): Plus, Doctor Oz helps us kick off a new series that will help you embrace your age, feel
younger and live longer. But first, these messages.

(ANNOUNCEMENTS)

CRAIG MELVIN (07:44:57): And welcome back. We want to get a quick check of the weather now. Mister Roker,
what are we looking at?

AL ROKER (07:45:00): Well, we`ve got another storm coming in, and it`s going to be bringing snow and rain. Look
at this. We`ve got flash flood watches from Boston all the way down into northern North Carolina. We`ve also got
winter storm watches, advisories, even some blizzard warnings up in the Dakotas as this system starts to make its
way to the East. We`ve got snow from Waterloo, Chicago, just to the north of the-- into Green Bay. We`re also
looking at heavy showers and thunderstorms, Louisville all the way down to Houston. Here`s what we look for. By
Thursday up into the UP of Michigan, parts of western Michigan, anywhere from six to nine inches of snow, Tug Hill
plateau of New York, about nine inches as well, and a lot of heavy rain. We`re talking down from the Panhandle of
Florida all the way into the Northeast, a widespread area of one to two inches. But locally, could see upwards of
three inches in parts of New England.

(07:45:46): That`s what`s going on around the country. Here`s what`s happening in your neck of the woods.

(Weather follows)
    Case: 2:19-cv-00019-WOB-CJS Doc #: 27-5 Filed: 04/09/19 Page: 7 of 11 - Page
                                                                             Page 6ID#:
                                                                                     of 10
                                         245
                                    Exclusive interview with Nicholas Sandmann

AL ROKER (07:46:21): And that`s your latest weather. Gang.

SAVANNAH GUTHRIE (07:46:23): All right. Al, thank you so much.

(07:46:24): And still ahead, more friends, more fruit?

HODA KOTB (07:46:26): What?

SAVANNAH GUTHRIE (07:46:26): Doctor Oz shares simple changes you can all make right now to live longer,
healthier lives, after these messages.

(ANNOUNCEMENTS)

SAVANNAH GUTHRIE (07:50:53): We`re back. Carson Daly is back from the--

(Cross talking)

HODA KOTB (07:50:54): Yeah.

AL ROKER (07:50:55): Yeah. Yeah.

HODA KOTB (07:50:56): Where were you? Where were you, Carson?

CARSON DALY (07:50:57): In the land I come from chairs turn all the time. We were just shooting The Voice out in
L.A. So it was fun.

SAVANNAH GUTHRIE (07:51:03): Oh, good.

HODA KOTB (07:51:03): Good to have you back.

CARSON DALY (07:51:04): It is good to be back.

SAVANNAH GUTHRIE (07:51:04): And you said John Legend`s going to be on?

CARSON DALY (07:51:05): Oh, he`s great. Yah.

SAVANNAH GUTHRIE (07:51:07): Yeah, good. Exciting.

CRAIG MELVIN (07:51:06): All right.

SAVANNAH GUTHRIE (07:51:07): Guys, just ahead, prove that when it comes to our kids, we`re all really just
doing our best, right?

CRAIG MELVIN (07:51:12): Oh, yeah.

SAVANNAH GUTHRIE (07:51:12): Kate Middleton opens up about even she doesn`t always have it together raising
three kids.

HODA KOTB (07:51:16): Then, sex among twenty and thirty-somethings it`s on a decline. Jenna got a group of
millennials together.

AL ROKER (07:51:22): Poor babies.

HODA KOTB (07:51:22): She`s getting to the bottom of that with a surprising headline. Jenna, we can`t wait to hear
about it, after this.

(ANNOUNCEMENTS)

SAVANNAH GUTHRIE (08:00:04): It`s eight o`clock on TODAY. Coming up:
    Case: 2:19-cv-00019-WOB-CJS Doc #: 27-5 Filed: 04/09/19 Page: 8 of 11 - Page
                                                                             Page 7ID#:
                                                                                     of 10
                                         246
                                    Exclusive interview with Nicholas Sandmann

(08:00:05): Pressure Mounting, as the shutdown rolls on new warnings of the economic impact.

ANDREW LIVERIS (08:00:11): It`s another demonstration to the outside world that America hasn`t got its act
together.

SAVANNAH GUTHRIE (08:00:14): As almost a million federal workers prepare for yet another zero dollar
paycheck. We`re live with the latest.

(08:00:21): Plus, Ted Talks, the never-before-heard prison interviews with notorious serial killer Ted Bundy.

TED BUNDY (Netflix) (08:00:28): A person of this type chooses his victim for a reason. Possession. Control,
violence.

SAVANNAH GUTHRIE (08:00:37): What we`re now learning about the infamous murderer thirty years after his
execution.

(08:00:43): And, No Sex And Chill?: Despite what you see on TV, in movies and online, new research shows
millennials are actually having less sex than ever before. So are we really in the middle of a sex recession? Today
Wednesday, January 23, 2019.

WOMAN #1 (08:01:01): From Baltimore, today I turn sixty-three.

MAN #1 (08:01:05): Hi to my fianc‚e Alex (ph), I love you.

WOMAN #2 (08:01:07): From the Lone Star State, hook them horn.

WOMAN #3 (Home Plaza Cam; #MyTodayPlaza) (08:01:10): Watching the Today Show--

GIRL (Home Plaza Cam; #MyTodayPlaza) (08:01:12): From Spring, Texas.

MAN #2 (08:01:12): Representing the Hoosier State, hi mom and dad.

WOMAN #4 (08:01:19): Good morning to Amy (ph) who`s watching from California.

MAN #3 (08:01:23): From Minneapolis, Minnesota--

WOMAN #5 (08:01:24): And Omaha, Nebraska.

WOMAN #6 (Home Plaza Cam; #MyTodayPLaza) (08:01:25): Hey to all the stay- at-home moms out there, we`re
watching the TODAY Show from Marietta, Georgia. Give them a kiss.

CRAIG MELVIN (08:01:34): Right back at you.

HODA KOTB (08:01:34): Yes.

SAVANNAH GUTHRIE (08:01:35): That`s how you do it. Guys, that`s the My TODAY Plaza thing. Just so simple.

HODA KOTB (08:01:38): Yeah.

SAVANNAH GUTHRIE (08:01:39): So happy to have you with us out on the plaza or watching at home. It`s
Wednesday morning.

HODA KOTB (08:01:43): Look at Al Roker out there.

SAVANNAH GUTHRIE (08:01:43): I know. Roker`s out there pressing the flesh. We really want to see you though.

CRAIG MELVIN (08:01:48): Yeah.

HODA KOTB (08:01:48): Yeah.
    Case: 2:19-cv-00019-WOB-CJS Doc #: 27-5 Filed: 04/09/19 Page: 9 of 11 - Page
                                                                             Page 8ID#:
                                                                                     of 10
                                         247
                                    Exclusive interview with Nicholas Sandmann

SAVANNAH GUTHRIE (08:01:47): So send the pictures in.

CRAIG MELVIN (08:01:49): If you`ve got a few seconds to spare, be sure to say hello, blow us a kiss as well just
like the baby there.

SAVANNAH GUTHRIE (08:01:53): Yeah.

HODA KOTB (08:01:53): That`s a whole quick video shout, and it`s simple, put your name on it, where you watch
from. Just put it on Twitterer, on Insta, use the hashtag #MyTodayPlaza, and before you know it, you`ll be on TV.

CRAIG MELVIN (08:02:03): Yeah.

SAVANNAH GUTHRIE (08:02:03): Yeah.

CRAIG MELVIN (08:02:04): That hashtags catch it on.

HODA KOTB (08:02:05): All right. We do have a busy hour to get to right now. We`re going to start with Your News
at Eight. The Senate is preparing to vote on competing bills to end the government shutdown. Meantime, business
leaders are among those putting new pressure on all sides as the damage to this economy gets even worse. NBC`s
Tom Costello joins us now with the latest. Hey, Tom.

TOM COSTELLO (08:02:23): Hoda, good morning. Listen, this live shot kind of says it all, normally this would be
bustling. We would have thousands of federal workers here in the Federal Triangle in Washington walking through
this area, going to work at the IRS, the EPA, Customs and Border Protection. Instead, it looks like New Year`s Day.
You could roll a bowling ball or a hundred bowling balls through here and not hit anybody. So where are all the
federal workers? This is really sad. A lot of them are just about a block or two away. They have been going to food
pantries and food giveaways because we are now into missing the second paycheck this week, middle-aged peo--
middle income people rather who simply don`t have the money anymore or are running out of money to be able to
afford the bills, pay the bills, and buy groceries. Members of the Coast Guard and their families had been on Capitol
Hill in the last twenty-four hours asking for the government to reopen and pay the fe-- the Coast Guard workers, as
you know many of them are still out on the water performing dangerous missions while their families back on land
have to go to food pantries and food banks. The Coast Guard commandant saying this is absolutely unacceptable
that their men and women are going through this. I also want to make the point that you talked about those two
competing Senate bills, one of them from the Republicans, would essentially reopen government but pay for
President Trump`s wall. That`s unlikely to pass. A Democratic proposal on the Senate side would reopen the
government but not pay for the wall. So that`s unlikely to pass either. It all spells gridlock here in Washington, DC,
and nobody, nobody here in the nation`s capital is at right now at the Federal Triangle. Guys, back to you.

HODA KOTB (08:04:03): Wow. All right. Tom Costello in DC there. Tom, thanks.

SAVANNAH GUTHRIE (08:04:07): The Kentucky high school student whose Lincoln Memorial standoff with a
Native American elder caused an uproar is telling his story for the first time. In an exclusive interview sixteen-year-
old Nick Sandmann says he felt no need to apologize but he did say there is one thing he would change about his
confrontation with Nathan Phillips.

(08:04:24): Why didn`t you walk away?

NICK SANDMANN (08:04:27): Well, now I wish I would have walked away. I didn`t want to be disrespectful to
Mister Phillips and walk away if he was trying to talk to me, but I was certainly-- I was surrounded by a lot of people
I didn`t know that had their phones out, had cameras and I didn`t want to bump into anyone or seem like I was
trying to do something.

SAVANNAH GUTHRIE (08:04:48): NBC News interviewed Mister Phillips several times after that incident went
viral, and he`s also agreed to sit down with us again to react to this latest interview, and we expect to hear from him
tomorrow on TODAY.
   Case: 2:19-cv-00019-WOB-CJS Doc #: 27-5 Filed: 04/09/19 Page: 10 of 11 - Page
                                                                            Page 9ID#:
                                                                                   of 10
                                        248
                                    Exclusive interview with Nicholas Sandmann

CRAIG MELVIN (08:04:58): Meanwhile in Rochester, New York, three men and a teenage boy have all been
charged with plotting to attack a small Muslim community center near the Catskill Mountains. Police say they
recovered twenty-three rifles and shotguns and several homemade bombs when they arrested the suspects. They
do not know if the men had set a date for the alleged attack. Officials say the plot was discovered after the sixteen-
year-old made an offhand comment at school and another student reported it.

SAVANNAH GUTHRIE (08:05:24): The baseball Hall of Fame is getting four new members, Yankees pitcher
Mariano Rivera heads the class of 2019. He is the first player to be voted in unanimously by the Baseball Writers`
Association. Rivera helped the Yankees win five World Series titles. Also elected on his first bout is former Phillies
and Blue Jays pitcher Roy Halladay. Rounding the class Seattle Mariners slugger Edgar Mart¡nez and Orioles and
Yankees pitcher Mike Mussina. Congrats to them.

CRAIG MELVIN (08:05:48): Yeah.

HODA KOTB (08:05:48): All right. New York is happy today.

(08:05:49): All right. We`re going to get to our Morning Boost. A little baby in Michigan is seeing life from a totally
different perspective after getting his very first pair of glasses. Take a look.

MAN (08:05:59): First pair of glasses.

HODA KOTB (08:06:04): No, he doesn`t want them. But wait, but wait. But wait. But wait.

MAN (08:06:09): Open your eyes, buddy. Hi. Hi.

CRAIG MELVIN (08:06:12): Look at his eyes.

WOMAN #1 (08:06:14): Oh.

MAN (08:06:15): Hi.

WOMAN #2 (08:06:17): Hi munchkin.

HODA KOTB (08:06:19): Oh.

MAN (08:06:22): Do you like them?

WOMAN #1 (08:06:22): Do you like them? Do you like your glasses?

WOMAN #2 (08:06:27): Can you see now? You can see?

HODA KOTB (08:06:33): He can see.

SAVANNAH GUTHRIE (08:06:34): What a little doll.

HODA KOTB (08:06:34): You know, a little apprehension in the beginning, but look at that. His parents said first
time he`s ever seen clear as day.

(Cross talking)

SAVANNAH GUTHRIE (08:06:40): And he likes what he sees. So sweet.

HODA KOTB (08:06:43): Uh-Huh.

SAVANNAH GUTHRIE (08:06:43): Still ahead, guys, Kate Middleton is getting candid about the parenting struggles
and stress that all moms face.
   Case: 2:19-cv-00019-WOB-CJS Doc #: 27-5 Filed: 04/09/19 Page: 11 of 11 -Page
                                                                            Page10ID#:
                                                                                   of 10
                                        249
                                   Exclusive interview with Nicholas Sandmann

CRAIG MELVIN (08:06:48): First up, decades later, the fascination that still surrounds Ted Bundy and his
unspeakable crimes and the never-before- heard prison interviews with the infamous serial killer, that`s right after
this.

(ANNOUNCEMENTS)


Load-Date: January 30, 2019


  End of Document
